Citation Nr: 1521340	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this matter is currently with the RO in Salt Lake City, Utah.

In the September 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In a December 2014 letter, the Board notified the Veteran that a hearing had been scheduled for January 2015.  After being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2014).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service. 

2.  The Veteran has current hypercholesterolemia, which is a laboratory finding and does not qualify as a disability for VA purposes.

3.  The Veteran does not have a current heart disability.

4.  The Veteran did not have chronic symptoms of a cardiovascular-renal disease in service, or continuous symptoms of a cardiovascular-renal disease after service separation.

5.  A cardiovascular-renal disease did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

This matter arises from VA's special review of the Veteran's claims file in accordance with Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).  In March 2011, VA notified the Veteran that it was beginning a special review of the claims file based on a prior VA benefits claim for a disability that related to ischemic heart disease, and informed the Veteran 
about the evidence not of record that was necessary to substantiate the claim.  Although the March 2011 letter did not provide all notice required by Dingess, including notice on how VA establishes the degree of disability and the effective date, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection and, therefore, no rating or effective date will be assigned.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's written statements.  VA attempted to obtain Social Security Administration disability benefit records in December 2013; however, the Social Security Administration informed VA that the Veteran has never applied for disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a heart disorder, there is no duty to provide a VA medical examination for a heart disorder.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed heart disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

More specifically, the Veteran contends that service connection for a heart disorder is warranted based on herbicide exposure in Vietnam.  See September 2013 VA Form 9.  The Veteran has not provided any additional contentions as to how a current heart disorder is related to service.  The Veteran has provided evidence of current hypercholesterolemia; however, as explained in more detail below, the provisions pertaining to herbicide exposure are not applicable to hypercholesterolemia, which is not considered a disability for VA compensation purposes.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As the Veteran's contentions regarding service connection have been limited to herbicide exposure, and the herbicide exposure provisions are not applicable in this case, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease, in its various forms, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply for certain heart disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder Analysis

As noted above, the Veteran contends that service connection for a heart disorder is warranted based on herbicide exposure in Vietnam.  See September 2013 VA Form 9.  The Veteran has not provided any additional contentions as to how a current heart disorder is related to service.  

Initially, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The RO granted service connection for PTSD based on service in Vietnam.  The RO's finding of service in Vietnam is consistent with the evidence of record including the Veteran's statements, the service personnel records, and the DD Form 214.  As such, the Veteran is presumed to have been exposed to herbicides in Vietnam.

The Board next finds that the Veteran has current hypercholesterolemia; however, hypercholesterolemia is a laboratory finding and does not qualify as a disability for VA purposes.  An April 2011 VA Form 21-0960A-1 ("Ischemic Heart Disease (IHD) Disability Benefits Questionnaire") completed by a private physician reflects what purports to be a "diagnosis" of hypercholesterolemia.  The physician reviewed an April 2009 electrocardiogram (EKG), a March 2008 chest x-ray, and a May 2009 heart catheterization before specifically stating that there is no coronary disease.

The definition of hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 891 (32d ed. 2012).  The definition of hypercholesterolemia is "excessive cholesterol in the blood."  Id. at 887.  Using either definition, hypercholesterolemia is not considered a disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule).

Given the fact that hypercholesterolemia is not a disability, the Board finds that the Veteran does not have a current heart or cardiovascula disability for VA purposes.  The same private physician that diagnosed hypercholesterolemia in April 2011 - and no other heart disorders - also submitted treatment records spanning the period from October 2003 to July 2006.  Among those records is an April 2004 assessment of coronary artery disease (CAD); however, there is no diagnosis, treatment, or other notation of CAD in the treatment records from before or after April 2004.  As the same physician reviewed more recent diagnostic test results and determined that there was no coronary disease, the Board finds that the weight of the evidence is against finding a current disability of CAD, or any other heart disorder.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a current heart disorder.  Accordingly, the criteria for service connection for a heart disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Even if the Board were to find a current heart disorder, to include a heart disorder that may be considered a cardiovascular-renal disease, the Board finds that symptoms of a cardiovascular-renal disease were not chronic in service or continuous since service separation.  The Veteran does not contend, the medical evidence does not suggest, and the record does not otherwise indicate that symptoms of a cardiovascular-renal disease were either chronic in service or continuous since service separation.  In contrast, the Veteran's original claim for service connection for a heart disorder indicated that a heart disorder began in 2004, over thirty years after service separation.

Within this context, the Board also finds that a cardiovascular-renal disease did not manifest to a compensable degree within one year of service separation.  As indicated above, based on the medical evidence and the Veteran's contentions, there is no evidence to suggest that a cardiovascular-renal disease manifested within one year of service separation in February 1971.

As the evidence shows no chronic symptoms of a cardiovascular-renal disease in service, continuous symptoms of a cardiovascular-renal disease after service separation, or manifestation of a cardiovascular-renal disease to a compensable degree within one year of service separation, the criteria for service connection for a heart disorder on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  The Board has not applied the benefit of the doubt doctrine to the presumptive theory of entitlement to service connection because, in addition to the absence of a current heart disorder, the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


